DETAILED ACTION

This Non-Final Office Action is in response to Applicant's application filed on June 15, 2021.  Currently, claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, non-transitory medium and method).  Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 16 and 19 recite the abstract idea of designing sectioned mappings for a geo-demographic region by receiving data defining a plurality of district boundary spatial layers for a plurality of land parcels representing districts located at least partially within the geo-demographic region and creating a plurality of zones by overlapping the plurality of district boundary spatial layers and combining separate subsets of the plurality of zones into temporary exclusive regions and optimizing a number of precincts for each of the temporary exclusive regions by combining two or more of the temporary exclusive regions into a number of precincts and wherein the optimizing comprises executing an algorithm based on hierarchical objectives configured to minimize splitting precincts that contain more than one district of any type, subject to user-selected input parameters operating as constraints and generating a design plan map with optimized number, shape, size, and boundaries defining every precinct of the design plan map.  The claims are directed to a type of designing sectioned mappings for a geo-demographic region by receiving data defining a plurality of district boundary spatial layers for a plurality of land parcels representing districts located at least partially within the geo-demographic region and creating a plurality of zones by overlapping the plurality of district boundary spatial layers and combining separate subsets of the plurality of zones into temporary exclusive regions and optimizing a number of precincts for each of the temporary exclusive regions by combining two or more of the temporary exclusive regions into a number of precincts and wherein the optimizing comprises executing an algorithm based on hierarchical objectives configured to minimize splitting precincts that contain more than one district of any type, subject to user-selected input parameters operating as constraints and generating a design plan map with optimized number, shape, size, and boundaries defining every precinct of the design plan map.  The claims are designing voter precincts based on geodemographic data.  This is considered abstract because the claims are certain methods of organizing human activity such as organizing human activity such as legal interactions (including agreements) and managing interactions between people (including social activities).  The claims show organizing voting precincts (which is a type of legal interaction) on geodemographic data (human data) and thus a type of organizing human activity based on human data. The judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a system executing at a web platform, wherein the system comprises a memory to store instructions and a set of one or more processors and a non-transitory machine-readable storage medium that provides instructions that, when executed by the set of one or more processors, the instructions stored in the memory are configurable to cause the system to perform operations and executing instructions via the processor to implement a receive interface at the web platform and exposing the receive interface to users of the web platform and  geographic information system (GIS) data and outputted from the web platform to a user interface and a non-transitory computer readable storage media having instructions stored thereupon that, when executed by a processor of a computer system executing at a web platform and executing instructions via the processor individually or in combination) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as a system (as evidenced by para [00116]-[00130], [00150]-[00157] of applicant’s own specification) are for mere data gathering, data transformation and extra solution activity.   Dependent claims 2-15, 17-18, 20 also not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing wherein each district boundary spatial layer is a contiguous group of land parcels that belong to at most a single voting district for all possible types of voting districts in the geo-demographic region and wherein the district boundary spatial layers correspond to a plurality of types of voting districts within the geo-demographic region and wherein each temporary exclusive region belongs to at most a single exclusive voting district in the geo-demographic region and algorithms for the hiearchical objectives for optimization and for optimizing a number of precincts for each of the temporary exclusing regions and  wherein user-selected input parameters includes one or more of: (i) district boundary spatial layers and other GIS data, (ii) specifying a minimum number of voters “min, in each temporary exclusive region, (iii) specifying a maximum number of voters max, in each temporary exclusive region, (iv) specifying a maximum number of non-permanent early voting list (non-PEVL) voters max in each temporary exclusive region, (v) specifying whether district boundary spatial layers must be split (“optional no-split” or “no-cross” layers), may not be split (‘mandatory non-split” layers), or may be split (“other/sharing allowed” layers); (vi) specifying weights for precinct compactness, and (vii) specifying weights for district boundary spatial layers that must be split (‘optional no-crossing splits”) and  wherein the generated optimized number of precincts may be edited at the user interface to perform one or more of: (i) creating new precincts from existing precincts, (iii) adding new precincts, and (iii) re-optimizing precincts and calculating a minimum number of voting precincts for each temporary exclusive region based on a total number of voters, a total number of non-permanent early voting list voters, a maximum number of voters, and a maximum number of non-permanent early voting list voters; and optimizing the number of voting precincts for each temporary exclusive region based on the calculated minimum number of voting precincts for each temporary exclusive region and wherein the method further comprises calculating a minimum number of voting precincts for each temporary exclusive region; and wherein optimizing the number of voting precincts for each temporary exclusive region is further based on the calculated minimum number of voting precincts for each temporary exclusive region and more specifically designating the each temporary exclusive region and  wherein combining the separate subsets of the plurality of zones into the temporary exclusive regions comprises each of the temporary exclusive regions being allocated to at most a single exclusive voting district by combining separate subsets of the plurality of zones into respective temporary exclusive regions, each of which belong to at most one of a single required-exclusive district and one of a single user-defined-exclusive district within the geo-demographic region and  wherein combining two or more zones 1n the respective separate subset of the plurality of zones for each temporary exclusive region into a number of voting precincts comprises combining two or more zones in the respective separate subset of the plurality of zones for each temporary exclusive region into a number of contiguous voting precincts and wherein combining two or more zones in the respective separate subset of the plurality of zones for each temporary exclusive region into the number of voting precincts comprises combining two or more zones in the respective separate subset of the plurality of zones for each temporary exclusive region into a number of voting precincts that minimizes a number of non-exclusive voting districts in the temporary exclusive region and wherein combining two or more zones in the respective separate subset of the plurality of zones for each temporary exclusive region into the number of voting precincts comprises combining two or more zones in the respective separate subset of the plurality of zones for each temporary exclusive region into a number of voting precincts that maximizes a compactness of each voting precinct in the temporary exclusive region.

Allowable Subject Matter

Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20100064246 A1
KR 20110126085 A
US 20160247175 A1
US 20150199699 A1
US 20080221978 A1
US 20040149825 A1
US 20160299639 A1



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday through Friday, 9 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/Primary Examiner, Art Unit 3624